On the petitiou of Williams, the court granted an ■order restraining the sheriff' from further proceeding to enforce an execution against Williams, until the next derm of the superior court and until Williams had an •opportunity to present his claim to the grand jury at that term. His petition alleged, that in the superior -court a judgment had been rendered against him for about $360, upon a suit by the county against him as •ordinary thereof, for alleged overcharges against the •county; and as a part of the judgment it was agreed in writing between the attorneys for the county and petitioner, that the judgment was not to be in the way of his claim for extra compensation then pending before the.grand jury. He has a valid, subsisting and bona fide •claim which is a legal charge against the county for extra services, for more than enough to pay off' the judgment. When he permitted the judgment to be entered, he believed the grand jury would pass on his claim, and .allow him at least enough to balance the judgment agreed on; but before the judgment was signed, the grand jury refused to consider his claim, the foreman *658arbitrarily refusing to give him or bis counsel a bearing before tbe jury, wlio in their general presentments simply reported against bis claim on tbe ground that it was barred. He cannot present bis claim before another grand jury until tbe April term, 1894. It would be inequitable and unjust to require him to pay tbe judgment, when tbe county is indebted to him in a larger sum, and in view of tbe agreement that he should be heard before the grand jury.
Perry & Dean, M. L. Smith, H. Thompson and G. K. Looper, for plaintiff in error.